UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 98-7359



UNITED STATES OF AMERICA,

                                                   Plaintiff - Appellee,

          versus


ERIC WHITE,

                                                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-92-256, CA-96-1844-AM)


Submitted:    January 7, 1999                 Decided:   January 20, 1999


Before WIDENER, MURNAGHAN, and ERVIN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric White, Appellant Pro Se. Thomas More Hollenhorst, OFFICE OF
THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric White seeks to appeal the district court’s order de-

clining to reconsider the order denying his motion filed under 28

U.S.C.A. § 2255 (West 1994 & Supp. 1998).      See Fed. R. Civ. P.

59(e).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. White, Nos. CR-92-256;

CA-96-1844-AM (E.D. Va. Aug. 31, 1998).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 2